


Exhibit 10.24

 
 
Schedule of 2006 Officer Base Salary and Short-Term Incentive Plan Target
Participation Rates
 
                            The 2006 base salaries and the 2006 STIP award
targets (based on a percentage of base salary) for certain executive officers of
PG&E Corporation and the Utility are as follows:


Name and Title
2006 Base Salary
2006 STIP % Target
Peter A. Darbee, Chairman of the Boards, Chief Executive Officer and President,
PG&E Corporation
$975,000
100%
Thomas B. King, President and Chief Executive Officer, Utility
$615,000
75%
Christopher P. Johns, Senior Vice President, Chief Financial Officer and
Treasurer, PG&E Corporation and Utility
$494,000
55%
Bruce R. Worthington, Senior Vice President and General Counsel, PG&E
Corporation
$489,250
55%
Rand L. Rosenberg, Senior Vice President, Corporate Strategy and Development,
PG&E Corporation
$475,000
55%



The 2006 perquisite amount for each officer ranges from $20,000 to $35,000.





